DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 11/09/2020. Per the amendment, claims 1, 3, and 64 have been amended, claims 2, 4, 6-61, and 63 are canceled, and claims 65-79 are new. As such, claims 1, 3, 5, 62 and 64-79 are pending in the instant application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Andrew Nevill on 2/12/2021.
The application has been amended as follows, where strikethrough indicates deletion and underlining indicates insertion:

Claim 1 should read:
A catheter device for introducing a material into a body cavity comprising: 
a catheter shaft having a proximal portion and a distal portion; 
a first lumen extending through the catheter shaft from the proximal portion to the distal portion; 

a misting nozzle carried on the distal portion and fluidly coupled to the first lumen, the misting nozzle configured to receive a flow of liquid through the first lumen and form a mist of the liquid; 
a deflecting wire received in the second lumen, the deflecting wire having a distal portion attached to the distal portion of the catheter shaft and a proximal portion; 
an actuator coupled to the proximal portion of the deflecting wire and selectively operable to tension the deflecting wire to deflect the distal portion of the catheter shaft; 
an inflatable balloon mounted to the catheter shaft, wherein said inflatable balloon has an uninflated condition and an inflated condition; 

wherein the first lumen and the second lumen are both in fluid communication with an interior of an actuator housing in which the proximal portion of the deflecting wire is received;
wherein the distal portion of the catheter shaft is deflectable to selectively alter a throw direction of a mist formed by the catheter device while the inflatable balloon is in the inflated condition and sealed against an airway of a patient.

Claim 5 should read:
The device of claim 3, wherein the device has a longitudinal profile the longitudinal profile of the catheter device, wherein a distal end opening defines an outer profile within the longitudinal profile of the catheter device, and wherein the outer profile defined by the misting nozzle does not overlap the outer profile defined by the distal end opening.
Claim 62 should read:
A catheter device for introducing a material into a body cavity comprising: 
a catheter shaft;
 a first lumen extending through the catheter shaft; 
a misting nozzle fluidly coupled to the first lumen and configured to provide a mist from a flow of liquid through the first lumen, the misting nozzle defining an outer profile within a longitudinal profile of the catheter device; 
a second lumen extending through the catheter shaft; 
a deflecting wire received in the second lumen, the deflecting wire having a distal portion attached to the distal portion of the catheter shaft and a proximal portion; 
an actuator coupled to the proximal portion of the deflecting wire;
an inflatable balloon mounted to the catheter shaft proximal of the misting nozzle, wherein said inflatable balloon has an uninflated condition and an inflated condition; 
and wherein the first lumen and the second lumen are both in fluid communication with an interior of an actuator housing in which the proximal portion of the deflecting wire is received;
wherein the deflecting wire is configured so that tensioning the tip of the deflecting wire deflects the distal portion of the catheter shaft; 
and wherein the distal portion of the catheter shaft is deflectable to selectively alter a throw direction of a mist formed by the catheter device while the inflatable balloon is in the inflated condition and sealed against an airway of a patient.
Cancel Claim 65.
Claim 66 now depends from Claim 62.
Claim 71 should read:
the first lumen and the interior of the actuator housing; wherein liquid passed into the injection port enters the interior of the actuator housing, contacts the spindle and proximal portion of the deflecting wire, and then passes through the first lumen.
Cancel Claim 72.
Claim 73 should read:
The device of claim 1, wherein: the actuator comprises a spindle passing through at least a first opening of the actuator housing; the proximal portion of the deflecting wire is attached to the spindle; a first liquid-tight seal is provided between the first opening of the actuator housing and the spindle, the first liquid-tight seal allowing the rotation of the spindle in the first opening.
Claim 79 should read:
The device of claim 73, also comprising: an injection port in fluid communication with the first lumen and the interior of the actuator housing; wherein liquid passed into the injection port enters the interior of the actuator housing, contacts the spindle and proximal portion of the deflecting wire, and then passes through the first lumen.

Allowable Subject Matter
Claims 1, 62 and dependents thereof are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1 and 62, the prior art of record does not disclose “wherein the first lumen and the second lumen are both in fluid communication with an interior of an actuator housing in which the proximal portion of the deflecting wire is received”. The closest prior art of record, Nentwick (US 2011/0245665 A1), in view of Croll et al. (US 2003/0172934 A1), and further in view of Chow et al. (US 2005/0070844 A1) and Biggs (6,146,355) instead discloses wherein the first lumen (Biggs, Fig.2A, 330R) and the second lumen (Biggs, Fig.2A, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANA A GALLEGOS whose telephone number is (303)297-4603.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/CANA A GALLEGOS/               Examiner, Art Unit 3785                                                                                                                                                                                         

/JAN CHRISTOPHER L MERENE/               Primary Examiner, Art Unit 3773